Fitzsimons, J. (dissenting).
The plaintiff should not have recovered judgment unless the testimony showed that he relied upon the indorsement of Kaufman as a surety, and that it was placed upon the note to give it credit, otherwise he was an accommodation indorser, and known to be such to plaintiff, and not liable upon the note in question.
There is no testimony submitted that, in my judgment, meets the legal requirements in the case.
The judgment should be reversed and a new trial ordered.
Judgment and order affirmed, with costs.